Citation Nr: 0720159	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  99-16 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to an increased rating for the postoperative 
residuals of a laminectomy, L4-L5, left, currently evaluated 
as 20 percent disabling.  

2.	Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from March 1975 to March 
1979.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The case was remanded by the Board in December 2000 and 
December 2003.  The initial issue concerning the back is 
listed on the title page.  While this case has been 
undergoing development, separate 10 percent ratings have been 
assigned for residual scarring and for neurological findings.  
No disagreement with these awards has been set out.  As such, 
the current issue concerning the back revolves around 
orthopedic findings, and remains, with the total rating 
issue, as the issues on appeal.


FINDINGS OF FACT

1.	Prior to the change in regulations that became effective 
in September 2002, the veteran's low back disorder was 
manifested by pain that radiated into his left leg, absent 
ankle jerks, and moderate limitation of motion of the lumbar 
spine that is productive of no more than moderate impairment.  

2.	The veteran's low back disorder is currently manifested by 
tenderness over the lower lumbar area; no muscle spasm; range 
of motion consistent with forward flexion to 50 degrees; 
extension to 20 degrees; lateral bending to 18 degrees, 
bilaterally; and rotation to 30 degrees, bilaterally.  
Forward flexion was further decreased to 40 degrees with 
repetition; negative straight leg testing; and no more than 
mild sciatic nerve paralysis.  Ankylosis of the spine is not 
demonstrated.  

3.	Service connection is currently in effect for the 
postoperative residuals of an L4-5 laminectomy, rated 20 
percent disabling; the residuals of a tender scar due to 
post-operative laminectomy, rated 10 percent disabling; and 
left lower extremity sciatica, rated 10 percent disabling.  
As noted above, the 10 percent ratings were assigned during 
the course of this appeal.

4.	The veteran reported that he had 2 years of college 
education and work experience as a machine operator, delivery 
man and a bus driver. 

5.	The service-connected disabilities, standing alone, are 
not shown to be of such severity as to effectively preclude 
all forms of substantially gainful employment.  


CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 20 percent for the 
postoperative residuals of a low back injury were not met 
prior to September 2002.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 1995); 38 C.F.R. § 4.71a, Code 5293 (2001).  

2.	The criteria for a current rating in excess of 20 percent 
for the postoperative residuals of a low back injury have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Codes 5293-5243 (2003-2006).  

3.	The requirements for a total rating based on individual 
unemployability due to service-connected disabilities have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
3.340, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in May 1991, February 2005, and 
February 2006, the RO notified the appellant of the 
information and evidence necessary to substantiate the claim, 
the information and evidence that VA would seek to provide, 
and the information and evidence the appellant was expected 
to provide.  In addition, the RO asked the appellant to 
submit any evidence in (his/her) possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim[s] was[were] 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In March 2006, the veteran was provided the necessary 
notification provisions.  Finally, all appropriate 
development has been undertaken.  There is no showing that 
there are additional records or other evidence that should or 
could be obtained prior to entry of a decision at this time.

The veteran is claiming an increased evaluation for his 
service connected low back disorder.  The current 20 percent 
evaluation has been in effect for this disorder for many 
years.  Disability evaluations are determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities.  

The regulations for the evaluation of disabilities of the 
spine were amended, effective in September 2002 and again in 
September 2003.  When regulations are changed during the 
course of the veteran's appeal, the criteria that are to the 
advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Revised regulations do 
not allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the effective date.  VAOPGCPREC 3-2000.  

For slight limitation of motion of the lumbar spine, a 10 
percent rating is warranted.  A 20 percent rating is warranted 
for moderate limitation of motion.  A 40 percent rating is 
warranted for severe limitation of motion.  38 C.F.R. § 4.71a, 
Code 5292 (2000).  

Moderate intervertebral disc syndrome, with recurring 
attacks, is rated as 20 percent disabling.  A 40 percent 
evaluation requires severe recurring attacks, with 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293 (2000).  

In September 2002, the criteria for an evaluation of 
evaluation of intervertebral disc syndrome were changed as 
follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.
With incapacitating episodes having a total duration of at 
least six weeks during the past 12 
months..................							
		60
With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 
12 
months....................................................
.			40
With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 
12 
months....................................................
.			20
With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months....................................................
.			10

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  38 C.F.R. § 4.71a, Code 
5293.  In September 2003, these changes were incorporated 
into new diagnostic code 5243, without essential alteration.  

The schedule for rating disabilities of the spine was revised 
effective September 26, 2003.  The new regulations have been 
codified and may be found at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2004).  The General Rating Formula for 
Diseases and Injuries of the Spine provides as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire 
spine.........................................100
Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.................................................................40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine....................................................................30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis..............................20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height......................................................10

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.  

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.  

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.  

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id. 

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.  

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id.  

An examination was conducted by VA in April 1999.  At that 
time, the veteran reported having injured his back while in 
service.  He stated that he had undergone an L4-5 laminectomy 
in 1978.  His symptoms had gradually worsened and he had been 
followed at the VA medical center where his medication was 
changed.  He was only able to sit for 15 to 20 minutes before 
his pain worsened.  The pain was present 24 hours per day.  
On examination, there was a well-healed laminectomy scar 
measuring 6 cm long over the lower lumbar area.  There was 
minimal tenderness to deep palpation over the left side of 
the spine in the sacroiliac joint.  There was no right sided 
tenderness.  There was no paravertebral tenderness and no 
sciatic notch tenderness.  He could bend to 90 degrees in the 
"PA" plane, although he complained of discomfort when going 
from 60 to 90.  He had pulling in the left sacroiliac area 
with bending to the right, although he could bend to 40 
degrees without difficulty.  Bending to the left was symptom 
free.  He could heel and toe walk without difficulty.  Motor 
examination of the lower extremities showed slight decrease 
in power of the left leg when compared to the right, perhaps 
4/5.  Sensory examination was grossly intact.  The diagnosis 
was status post laminectomy of the lumbar 4-5 area with 
residuals.  

An examination was conducted by VA in September 2001.  At 
that time, the veteran stated that he had constant pain in 
the lower back that radiated down the left buttock, the 
posterior left leg, the lateral left calf, into the fourth 
and fifth toes of the left foot.  He stated that he had no 
numbness or tingling.  He had no paralysis of the left leg.  
He had episodes of more severe pain at times, but could not 
give a cause for this.  His pain did increase with prolonged 
walking and riding in a car.  He got stiffness in the back if 
he sat in a car for more than an hour.  He denied morning 
stiffness and stated that he took Motrin multiple times per 
day.  On physical examination, it was noted that the veteran 
did not wear a back brace, but did use a TENS several times 
per week.  He had a well-healed scar down the lumbosacral 
area.  There was no obvious muscle spasm noted on either 
paravertebral area.  He had tenderness to palpation on the 
left paravertebral musculature.  He had tenderness in the 
left sacroiliac, but not on the right.  He had tenderness in 
the left sciatic notch to palpation, but not on the right.  
Forward flexion was to 60 degrees.  He complained of pain 
from 40 to 60 degrees.  With knees bent, eh could bend t a 
little over 90 degrees.  He could bend laterally to 20 
degrees to the left, with complaints of discomfort in the 
lower back while doing so.  He could bend to 30 degrees on 
the right with no discomfort.  Heel and toe walking was 
accomplished with complaints of pain in the back.  Knee jerks 
were 1+ on the left and 2+ on the right.  There were no ankle 
jerks, bilaterally.  There was slightly decreased perception 
of touch with the diabetic monofilament over the lateral 
aspect of the left foot only, including the left fourth and 
fifth toes.  Testing on the medial aspect of the foot, leg 
and entire right leg were normal.  The diagnosis was 
herniated nucleus pulposus, L4-5, status post laminectomy, 
with residuals.  

An examination was conducted by VA in September 1992, prior 
to the effective date of the change in regulations that 
became effective later that month.  At that time, he walked 
slowly on his heels and toes and Romberg testing was 
borderline.  He jogged poorly.  He could bend at the waist to 
100 degrees.  Strength was good.  The toes were strong.  
Reflexes were mildly decreased at the knees and significantly 
decreased at the ankles.  Babinski signs were absent.  Light 
touch and vibration were normal.  Trace figure interpretation 
in the feet was slightly slow and the joint sense of the toes 
was slightly slow.  The pertinent neurologic conclusion was 
of left back and leg pain for 27 years, with mildly ataxic 
gait, slight decrease in ankle jerks and slightly slowed 
responses to trace figures in the toes, all secondary to 
lumbar disc disease, but complicated by obesity and diabetes 
mellitus.  

Prior to the change in regulations that became effective in 
September 2002, the veteran's low back disorder was 
manifested by pain that radiated into his left leg, absent 
ankle jerks, and some limitation of motion of the lumbar 
spine.  His symptoms are not shown to be compatible with 
severe intervertebral disc disease.  He has no manifestation 
of muscle spasm or severe limitation of motion or pain.  His 
symptoms are shown to be persistent, but predominantly 
moderate in nature.  As such, a rating in excess of the 
current 20 percent evaluation on the basis of intervertebal 
disc disease is not warranted.  Regarding a rating on the 
basis of limitation of motion, his restriction of flexion to 
only 60 degrees is not sufficient to show more than moderate 
disability.  As such, a rating in excess of 20 percent on 
this basis is not shown as well.  

An neurologic review of the veteran's examination reports was 
conducted by VA in July 2004.  At that time, the examiner 
noted that, in September 2002, the veteran's left leg 
elevation was limited to approximately 30 degrees due to a 
combination of joint pain and stretching of the sciatic 
nerve.  The examiner described this a being a mild paralysis 
of the sciatic nerve, since all other testing of the sciatic 
nerve was normal.  It was commented that there was no bowel 
or bladder disturbance and that strength of all the muscles 
of the lower extremities was good.  The examiner concluded 
from his findings that the veteran's leg and back pain were 
minimal in that there was slight decrease in ankle jerks and 
slightly slowed responses to trace figures of the toes.  This 
was probably secondary to lumbar disc disease, but 
complicated by obesity and diabetes mellitus.  

An examination was conducted by VA in August 2005.  At that 
time, the veteran had complaints of low back pain that 
radiated down the left leg.  It was constant and went from 
achy to sharp.  He took Ibuprofen and methocarbamol as 
treatment.  He had flare-ups twice per month during with he 
could hardly walk.  He had weakness in the left leg, but no 
bowel or bladder symptoms.  He walked about 100 yards, 
without assistance, but occasionally fell.  He had not worked 
in 9 years and had a problem bending over far enough to put 
on his shoes.  He could not push a lawn mower or use a leaf 
blower or weed eater.  He had pain in the area of the scar on 
his back.  On examination, there was a 7.5 by .2 cm tender 
scar over the lumbar spine.  (The veteran has been awarded a 
10 evaluation for this scar, which is not part of the current 
appeal regarding the evaluation of his low back disorder.)  
Range of motion of the lumbar spine was forward flexion to 35 
degrees; extension backward to 35 degrees; right and left 
lateral flexion to 30 degrees, bilaterally; and left and 
right lateral rotation to 45 degrees, bilaterally.  There was 
pain at the extremes of these movements.  The veteran stated 
that he had too much pain during repetitive movement so 
additional limitation could not be addressed.  There was no 
objective evidence of painful motion, muscle spasm or 
weakness.  There was tenderness over the lumbar spine as well 
as the left sacroiliac joint region.  There were no postural 
abnormalities, fixed deformities or abnormality of the 
musculature of the back.  Neurologic evaluation revealed 
decreased sensation to touch and sharp over the left leg in 
the L4-5 distribution.  He offered very little resistance to 
strength testing in the left leg, but was able to stand on 
his toes and heels perfectly okay.  There were absent ankle 
jerks bilaterally, with knee reflexes being present and 
normal.  Laseque's sign was positive at 90 degrees of hip 
flexion, bilaterally.  The pertinent diagnosis was 
degenerative disk disease of the lumbosacral spine, status-
post laminectomy with left radiculopathy.  The examiner 
rendered an opinion that the veteran's service-connected 
disability would impact physical employment, but should not 
affect sedentary employment.  

An examination was conducted by VA in January 2007.  At that 
time, the veteran complained of low back ache to the left of 
the midline, with radiation down the left leg.  The pain was 
described as being 7/10.  He had numbness of the left leg and 
loss of feeling in the left foot.  There was also mild 
weakness of the left leg.  Bowel and bladder function was 
"OK."  On examination, there was mild lumbar flattening.  
There was a midline scar that was well-healed and nontender.  
There was tenderness over the lower lumbar area that was 
described as mild.  There was no muscle spasm.  Range of 
motion was forward flexion to 50 degrees, with pain between 
40 and 50 degrees; extension to 20 degrees, with pain at 20 
degrees; lateral bending to 18 degrees, with pain at 18 
degrees, bilaterally; rotation to 30 degrees, with pain at 30 
degrees, bilaterally.  Forward flexion was further decreased 
to 40 degrees with repetition.  Straight leg testing was 
negative.  The pertinent diagnosis was degenerative disc 
disease of the lumbar spine, postoperative, with left leg 
radiculopathy.  

For the veteran to meet the criteria for a rating in excess 
of the current 20 percent under the criteria that became 
effective in September 2002, he would have to manifest 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks during the past 12 
months.  In the alternative, he could demonstrate limitation 
of motion meeting the criteria that became effective in 
September 2003, which includes forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  These symptoms 
have not been shown in the record.  The worst demonstrated 
limitation of motion was shown in January 2007, which showed 
forward flexion to at least 40 degrees, and that with 
repetition, and no demonstration of ankylosis.  At that 
time, no muscle spasm was shown and straight leg raising was 
negative.  Although the veteran could also be evaluated on 
the basis of paralysis of the sciatic nerve, examination 
showed only mild disability of this nerve, which is not 
productive of impairment that would meet the criteria for a 
rating in excess of 20 percent under the regulations 
applicable to evaluation of that nerve distribution.  See 
38 C.F.R. § 4.124a, Code 8520.  

Under these circumstances, the Board can find no basis for 
an evaluation in excess of his currently demonstrated 20 
percent rating under any of the recently enacted criteria 
for evaluation of this disability.  

The veteran is also claiming a total disability rating by 
reason of individual unemployability due to service 
connected disabilities.  In his application for this 
benefit, he reported that he had 2 years of college 
education and work experience as a machine operator, 
delivery driver, and bus driver.  He stated that he last 
worked in 1997.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  When these 
percentage standards are not met, consideration may be given 
to entitlement on an extraschedular basis, taking into 
account such factors as the extent of the service-connected 
disability, and employment and educational background.  It 
must be shown that the service-connected disability produces 
unemployability without regard to advancing age.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19.

Service connection is currently in effect for the 
postoperative residuals of a L4-5 laminectomy, rated 20 
percent disabling; the residuals of a tender scar due to 
post-operative laminectomy, rated 10 percent disabling; and 
left lower extremity sciatica, rated 10 percent disabling.  
The veteran's combined evaluation is 40 percent, stemming 
from the same disability origin.  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor which takes his case outside of the norm.  
The only disabilities that may be taken into consideration 
are those for which service connection is in effect.  The 
sole fact that he is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.  Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).  On review by a VA 
physician in August 2005, it was noted that, while the 
veteran would have difficultly with physical employment, 
employment of a more sedentary nature was not precluded.  
This is particularly true in light of the relatively high 
level of education that the veteran has attained.  See eg. 
Gary v. Brown, 7 Vet. App. 231 (1994).  Under these 
circumstances, the claim for a total rating must be denied.  




ORDER

An increased rating for the postoperative residuals of a 
laminectomy, L4-L5, left, currently evaluated as 20 percent 
disabling, is denied.  

A total rating by reason of individual unemployability due to 
service connected disabilities is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


